Issuer Free Writing Prospectus Filed pursuant to Rule 433 Dated July 28, 2008 Relating to Preliminary Prospectus Supplement dated July 28, 2008 to Registration Statement No. 333-130036 On XL Capital Ltds (the Registrant) quarterly results conference call on July 28, 2008, Michael S. McGavick, the Registrants Chief Executive Officer, stated that 13 counterparties, representing a substantial majority of Security Capital Assurance Ltds (SCA) total notional amount of asset-backed security collateralized debt obligation (ABS CDO) exposure (exclusive of SCAs Merrill Lynch ABS CDO exposure) and approximately 97% of the total notional amount of ABS CDOs written by SCA prior to its initial public offering have become parties to the
